DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I, claims 61-88, in the reply filed on 2/17/22 is acknowledged.
Claims 89-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/22.
Applicant’s election without traverse of Species VII, claims 61-65, 67-71, and 82-88, in the reply filed on 6/14/20 is acknowledged.
Claims 66 and 72-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-64, 67, 68, 82, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130118533 by Takiguchi et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al.
As to claim 61, Takiguchi teaches a coater with a cleaning function, the coater comprising a chamber with a solution trough (fig. 2); a substrate chuck 11 within the chamber; and a rotating actuator 13 to rotate the chuck.
Takiguchi does not teach the claimed valves.  However, one of ordinary skill in the art would have recognized as obvious that valves were well-known and common in the art for their known purposes of controlling fluid flow.  For example, Fukuda teaches a first valve MV1 or SV1 on its liquid supply and a second valve V1 or V2 as part of its gas-liquid separator, the valves in fluid communication with a trough and controllable between filling and draining positions (fig. 3).  One of ordinary skill in the art would have recognized as obvious to include valves on the liquid supply of Takiguchi and also include valves on its not-illustrated gas-liquid separator (para. 60) for their known and intended purposes demonstrated by Fukuda.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 62, Takiguchi teaches an exhaust port (at 17, fig. 2) for venting gas (see para. 60).
As to claim 63, although Takiguchi does not explicitly teach an exhaust pipe, one of ordinary skill in the art would have recognized as obvious to include a pipe for the known purpose of transferring fluids.  Fukuda teaches an exhaust pipe 44a at its gas liquid separator and a switch valve V2 to control venting of gas (fig. 3).
As to claim 64, Fukuda teaches that the exhaust pipe 44a is in fluid communication with the trough to enable filling of the pipe with cleaning solution.
As to claim 67, Fukuda teaches valve V1 in fluid communication with the exhaust pipe to enable draining of the pipe.
As to claim 68, Takiguchi teaches a liquid inlet pipe 65 (fig. 2) fluidly connected to the chamber for supplying cleaning solution; Fukuda teaches a first valve MV1 or SV1 on its corresponding liquid inlet pipe and a liquid outlet pipe with a second valve V1 (fig. 3).
As to claim 82, Takiguchi teaches a vertical actuator coupled to the chuck to vertically move the chuck (para. 58).
As to claim 88, Takiguchi teaches that its chuck is a vacuum chuck (para. 58).

Claims 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130118533 by Takiguchi et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. as applied to claim 61 above, and further in view of U.S. Patent Application Publication 20130008602 by Hohenwarter.
Takiguchi does not teach a protecting wall circumscribing its rotating actuator.  However, one of ordinary skill in the art would have recognized as obvious to include a protecting wall.  Hohenwarter teaches an elastic protecting wall 75 circumscribing its rotating actuator (fig. 4, para. 57).  Hohenwarter teaches that the protecting wall serves to isolate and shield the chuck drive mechanisms from the interior ambient of its chamber (paras. 57, 68).  One of ordinary skill in the art would have been motivated to modify Takiguchi to have the protecting wall of Hohenwarter in order to realize the benefits taught by Hohenwarter, namely to isolate and shield the rotating actuator.  Upon this modification, the trough would be between the protecting wall and a side wall of the chamber.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 83 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130118533 by Takiguchi et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. as applied to claim 82 above, and further in view of U.S. Patent Application Publication 20090275212 by Kato.
As to claim 83, Takiguchi does not teach a shaft fixed to a bottom of the chamber and that the vertical actuator moves along the shaft.  However, one of ordinary skill in the art would have recognized as obvious to modify Takiguchi to have a shaft.  Kato teaches the use of guide members 53 (fig. 1) coupled to a vertical actuator to raise and lower a substrate chuck.  One of ordinary skill in the art would have been motivated to use a guide shaft with the device of Takiguchi in order to provide a guide to direct vertical movement, a feature absent from Takiguchi’s disclosure.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130118533 by Takiguchi et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. and U.S. Patent Application Publication 20090275212 by Kato as applied to claim 83 above, and further in view of U.S. Patent Application Publication 20020127334 by Gurer et al.
As to claims 84 and 85, Kato does not teach sensors on its shaft.  However, one of ordinary skill in the art would have recognized as obvious to modify the device to have sensors to detect a vertical position of the chuck relative to a shaft.  Gurer teaches a coating device with sensors on its module to indicate the vertical position of the chuck (para. 83).  One of ordinary skill in the art would have been motivated to have sensors to determine a vertical position, as known in the art.  One of ordinary skill in the art would have employed routine engineering to locate sensors along the shaft with a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 86, one of ordinary skill in the art would have recognized as obvious that the chuck of Takiguchi may be readily capable of extending out of the chamber, or in the alternate one of ordinary skill in the art would have been able to apply routine engineering to modify the chuck to have that capability with a reasonable expectation of success.  Furthermore, Gurer depicts a chuck that extends out of the chamber to allow for loading and unloading of a substrate (see fig. 21).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 87 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130118533 by Takiguchi et al. in view of U.S. Patent Application Publication 20070012339 by Fukuda et al. as applied to claim 61 above, and further in view of U.S. Patent Application Publication 20130171833 by Buckalew et al.
As to claim 87, Takiguchi does not teach a sensor to detect a liquid level in the trough.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Takiguchi to have a level sensor.  Buckalew teaches that level sensors in a processing chamber allow for the ability to monitor empty, ready, overflow, and over-full conditions (para. 39).  One of ordinary skill in the art would have been motivated to modify the device of Takiguchi to realize the monitoring benefit taught by Buckalew.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claim 65 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711